An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Im seon Song (Reg# 76,000). Claim 1 being amended, the remaining claims remaining the same.      

1.	(Currently Amended) A low-power station in a communication system, the low-power station comprising:
a processor;
a memory storing at least one instruction executable by the processor;
a receiver for receiving a wake-up radio (WUR) physical protocol data unit (PPDU) according to the at least one instruction; and
a transceiver for transmitting and receiving a legacy PPDU according to the at least one instruction,
wherein, when executed by the processor, the at least one instruction is configured to:
cause the receiver to receive a WUR wake-up frame from [[the]] an access point in an on-duration within a WUR duty cycle period, the WUR wake-up frame being used for waking up a plurality of low-power stations, a medium access control (MAC) header of the WUR wake-up frame including information indicating a number of the plurality of low-power stations, and a frame body of the WUR wake-up frame including an identifier (ID) of each of the plurality of low-power stations; 
when the WUR wake-up frame is received, cause the processor to identify that a first ID of the low-power station is included in the frame body of the WUR wake-up frame;

when the first signal is received, cause the transceiver to transition from a sleep state to a wake-up state at a target wake time (TWT) configured between the access point and the low-power station.




Reasons for allowance




Claims 1-8, 11,12,14,19 are allowed.



The following is an examiner’s statement of reasons for allowance:

Along with response dated 02/18/21,  the closest prior art:  Asterjadhi (US 2019/0007901) explains when a payload or frame body portion  of the PPDU  includes an address field (e.g.,address field 912) set to zero, the payload or frame body portion  may include the multiple paged identifiers (e.g., paged IDs 1201a-1201n) for STAs for which the PPDU  is intended or Park (US 2017/0201941A1) explains a low power wake up circuitry of STA2 detects the Wake up Preamble field and recognizes the start of the wake up payload. If the receiver address field of the MAC Header field matches the address of STA2, the wake up circuitry wakes up the main radio at or at some later time designated by the information in the payload. STA1 transmits a data packet after an inter-frame space (IFS) time such as short inter-frame space (SIFS) or point (coordination function) inter-frame space (PIFS). Upon receiving the data packet from STA1, STA2 responds with an acknowledgement (ACK) frame. If there are no more pending transmissions or receptions of packets, STA2 may turn off the main radio and wait for another wake up packet. The legacy preamble, data, and ACK may be transmitted in accordance with IEEE 802.11 technologies. The wake up payload may be transmitted in accordance with a low power communication method such as ASK or FSK. Further Wake up payload may include a wake up identification sequence and an address identifying the device to be woken up. Wake up payload may also include additional information such as the amount of data to be received or sent, scheduling information, and other various details about the data transmission. Kim (US 10897739) explains  Kim et al(US 2015/0223081A1) explains an AP may transmit a DTIM once every three beacon frame transmissions. Each of STA1 and STA2 operate in the PS mode. STA1 and STA2  may be configured to switch from the sleep state to the 

However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  an access point in an on-duration within a WUR duty cycle period, the WUR wake-up frame being used for waking up a plurality of low-power stations, a medium access control (MAC) header of the WUR wake-up frame including information indicating a number of the plurality of low-power stations, and a frame body of the WUR wake-up frame including an identifier (ID) of each of the plurality of low-power stations; when the WUR wake-up frame is received, cause the processor to identify that afirst ID of the low-power station is included in the frame body of the WUR wake-up frame; when the WUR wake-up frame includes the first ID of the low-power station, cause the processor to transmit a first signal requesting wake-up to the transceiver; and when the first signal is received, cause the transceiver to transition from a sleep state to a wake-up state at a target wake time (TWT) configured between the access point and the low-power station  Further regarding claims 11 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  cause the transceiver to transmit to a wake-up radio (WUR) mode request frame including first information requesting to perform a target wake  claims 17 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  transmitting to the low-power station a WUR mode approval frame including second information indicating that execution of the TWT operation is approved;  and transmitting a WUR wake-up frame to the low-power station prior to a wake-up delay time of the low-power station from  a TWT, wherein the WUR wake-up frame is used for waking up a plurality of low-power stations, a medium access control (MAC) header of the WUR wake-up frame includes information indicating a number of the plurality of low-power stations, and a frame body of the WUR wake-up frame includes an identifier (ID) of each of the plurality of low-power stations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478